Citation Nr: 1313788	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-32 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (claimed as heart disorder), as due to exposure to herbicides.

2.  Entitlement to service connection for tinea versicolor, to include as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for bilateral arteriosclerosis obliterans (claimed as bad circulation), to include as secondary to diabetes mellitus, type 2 and/or ischemic heart disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to August 1969.  The Veteran had service in Vietnam from September 1968 to August 1969.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for tinea versicolor, to include as secondary to diabetes mellitus, type 2, entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus, type 2, and entitlement to service connection for bilateral arteriosclerosis obliterans (claimed as bad circulation), to include as secondary to diabetes mellitus, type 2 and/or ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War, and is presumed to have been exposed to herbicides during that time. 

2.  It is presumed that the Veteran's diagnosed ischemic heart disease is the result of herbicide exposure. 


CONCLUSION OF LAW

The Veteran's ischemic heart disease (claimed as a heart disorder) is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Ischemic Heart Disease (Claimed as a Heart Disorder), to Include as Secondary to Diabetes Mellitus, Type 2

The Veteran seeks entitlement to service connection for ischemic heart disease (claimed as a heart disorder), to include as secondary to diabetes mellitus, type 2.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary.  38 C.F.R. § 1116(f).  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  During the pendency of the Veteran's appeal, the regulation defining diseases consistent with herbicide exposure changed.  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinxmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e) the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.

A review of the Veteran's service records indicates that he served in the Republic of Vietnam between September 1968 and August 1969, during his period of active service.  Thus, it is presumed that he was exposed to herbicides.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012). 

Moreover, VA medical records reflect that the Veteran has been diagnosed with ischemic heart disease.  See July 2011 VA examination.  

Therefore, in light of the evidence showing service in the Republic of Vietnam during the period between September 1968 and August 1969, and a diagnosis of ischemic heart disease, service connection is granted on a presumptive basis.


ORDER

Entitlement to service connection for ischemic heart disease (claimed as a heart disorder) is granted.


REMAND

The Veteran seeks entitlement to service connection for tinea versicolor, to include as secondary to diabetes mellitus, type 2, entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus, type 2, and entitlement to service connection for bilateral arteriosclerosis obliterans (claims as bad circulation), to include as secondary to diabetes mellitus, type 2 and/or ischemic heart disease.

The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was afforded VA examinations in January 2009.  He was diagnosed with tinea versicolor, refractive error (hypermetropia, astigmatism, presbyopia), and bilateral senile cataracts.  The examiner opined that the tinea versicolor and loss of vision, including cataracts, were not caused by or a result of the Veteran's diabetes mellitus, type 2.  No opinion was provided regarding whether the Veteran's diabetes mellitus, type 2, aggravates his tinea versicolor or loss of vision, including cataracts.  The Board finds a remand is necessary to obtain this opinion.

During a January 2009 VA examination, the Veteran was also diagnosed with bilateral arteriosclerosis obliterans; however, no medical opinion was obtained regarding the nature and etiology of this claimed disorder.  The Board finds a remand is necessary to obtain this medical opinion.

All updated VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Obtain an addendum opinion to the January 2009 VA skin examination.  If deemed necessary, afford the Veteran an additional VA examination for his skin disorder.

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.  

The examiner should specifically offer comments and opinions as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a) any currently diagnosed skin disorder (particularly tinea versicolor) is causally or etiologically related to the Veteran's military service; or, 

b)  whether any currently diagnosed skin disorder is proximately due to or aggravated by his service-connected diabetes mellitus, type 2.  A medically based explanation to support each opinion is required.  

In doing so, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Obtain an addendum opinion to the January 2009 vision VA examination.  If deemed necessary, afford the Veteran an additional VA examination for his vision disorder.

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.  

The examiner should specifically offer comments and opinions as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a) any currently diagnosed vision disorder (particularly hypermetropia, astigmatism, presbyopia or bilateral cataracts) is causally or etiologically related to the Veteran's military service; or, 

b)  whether any currently diagnosed vision disorder is proximately due to or aggravated by his service-connected diabetes mellitus, type 2.  A medically based explanation to support each opinion is required.  

In doing so, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Obtain an addendum opinion to the January 2009 VA examination.  If deemed necessary, afford the Veteran an additional VA examination for his arteriosclerosis obliterans.

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.  

The examiner should specifically offer comments and opinions as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a) the Veteran's bilateral arteriosclerosis obliterans is causally or etiologically related to the Veteran's military service; or, 

b)  whether the Veteran's bilateral arteriosclerosis obliterans is proximately due to or aggravated by his service-connected diabetes mellitus, type 2 and/or ischemic heart disease.  A medically based explanation to support each opinion is required.  

In doing so, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

6.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


